Opinion by
Johnson, J.
At the trial, the official papers and the collector's letter of transmittal were received in evidence, and counsel for the Government recommended that allowances be made in accordance with the statement made in the collector’s letter. In view of the memorandum of the collector stating that the customs regulations have now been complied with and that had the complete record been before the collector at the time of the review of the protest, the claim for free entry would have been allowed, the claim of the plaintiff was sustained.